Opinion issued March 24, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00207-CR
                            ———————————
                      IN RE JEFFERY THOMAS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Jeffery Thomas, has filed a petition for writ of mandamus.1 We

deny the petition. See TEX. R. APP. P. 52.3(k)(1)(A), (g); TEX. R. APP. P. 9.4;

O'Connor v. First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992).




1
      The underlying case is State of Texas v. Jeffery Thomas, Cause Number 609037,
      pending in the 351st District Court of Harris County, Texas, the Honorable George
      Powell presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2